THIRD DIVISION
                             MCFADDEN, C. J.,
                         DOYLE, P. J., and HODGES, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                      March 8, 2021



In the Court of Appeals of Georgia
 A20A1998. WRIGHT v. THE STATE.                                               DO-069 C

      DOYLE, Presiding Judge.

      Following a jury trial, at which he represented himself, Willie Frank Wright,

Jr., was found guilty of aggravated assault and family violence battery. Wright filed

a pro se motion for new trial, which was later amended by appellate counsel. The trial

court denied the amended motion, and Wright, now represented by counsel, appeals.1


      1
         Between the time Wright filed the first notice of appeal, on August 19, 2010,
and the trial court’s March 5, 2020 disposition of the amended motion for new trial,
nearly ten years passed. It is unclear why the delay occurred, although it is at least in
part due to Wright’s repeated conflicts with his appointed attorneys. Nevertheless, the
Georgia Supreme Court has explained that long post-conviction pre-appeal delays
“put at risk the rights of defendants and crime victims and the validity of convictions
obtained after a full trial.” See Owens v. State, 303 Ga. 254, 258 (811 SE2d 420)
(2018) (“reiterat[ing] that it is the duty of all those involved in the criminal justice
system . . . to ensure that the appropriate post-conviction motions are filed, litigated,
and decided without unnecessary delay”).
Wright argues that the trial court erred (1) by failing to grant his post-waiver request

for counsel; and (2) by failing to instruct the jury on the defense of insanity. For the

reasons that follow, we reverse.

      Viewed in the light most favorable to the verdict,2 the record shows that late

in the evening on December 20, 2009, Wright’s wife, K. Y., ended her shift at work,

at which time Wright was supposed to have picked her up. Wright, however, had

misplaced his keys, and the two argued over the phone when Wright could not come.

K. Y. called her niece, who picked her up, and when K. Y. and Wright were both back

at home, the two continued to argue about various subjects, including Wright’s

allegation that K. Y.’s nephew had damaged a car window.

      As K. Y. walked out of the house, Wright pushed her off the porch to the

ground. K. Y. then went back into the house and called the police from her teenaged

daughter’s room, and when she exited that room, Wright was back in the house

pointing a black handgun at her. Wright then shot K. Y. in the left shoulder. K. Y.

testified that she believed that he shot her on purpose because of the way he was

holding the weapon and pointing it at her with his finger on the trigger, and because


      2
       See Walker v. State, 315 Ga. App. 821 (728 Ga. App. 334) (2012), citing
Jackson v. Virginia, 443 U. S. 307, 319 (III) (B) (99 SCt 2781, 61 LE2d 560) (1979).

                                           2
he did not drop the gun or bump it on anything to indicate it would have accidentally

discharged.

      K. Y.’s daughter came out of her room, saw K. Y. on the floor, and heard

Wright say “this is the last time you [are] going to call the police on me.” Wright

implored the daughter to take the weapon and shoot him, but she refused and went

next door, where she called the police. The daughter told the neighbor that her mother

was lying in a “puddle of blood.”

      Although he could not be found that night, Wright turned himself in at a local

news station the following day; thereafter, although he initially denied shooting K.

Y., he later told detectives where they could find the handgun.

      Prior to trial, Wright, who had filed numerous pro se motions, maintained that

he did not wish to be represented by the public defender, and his attorney filed a

motion to withdraw, which the trial court granted. On the first day of trial during jury

voir dire, however, Wright and the court had a discussion regarding motions, during

which Wright stated, “I got a right to an attorney. Still got a right to an attorney.”

Voir dire continued, and after recess for lunch, Wright filed a motion for a mental

evaluation in which he also requested that the public defender be appointed as his



                                           3
attorney. The transcript of the proceedings does not show that the trial court ruled on

this request, and Wright did not make any further request for an attorney.

      At the conclusion of trial, the jury found Wright guilty of aggravated assault

and family violence battery but acquitted him of cruelty to children. Wright filed a

pro se motion for new trial, in which he enumerated as error (among other things) the

trial court’s failure to appoint counsel at his request. Wright’s pro se motion for new

trial was followed by several amended motions for new trial filed by first appellate

counsel and current appellate counsel.

      1. Wright first argues that he was wrongfully denied counsel after he made a

post-waiver request for an attorney. We agree.

             Assuming a defendant’s waiver of his right to counsel is proper,
      that right, once waived, is no longer absolute. The right to counsel,
      however, does not evaporate following a valid waiver, and a defendant
      may make a post-waiver request for counsel if, for example, he
      discovers he is overwhelmed by the trial process. Whether to grant or
      deny a defendant’s post-waiver request for counsel is within the broad
      discretion of the trial court. In considering a post-waiver request for
      counsel, a trial court may consider, among other things, the timing of the
      request. As the trial date draws nearer, the trial court can and should
      consider the practical concerns of managing its docket and the impact
      that a request may have on its general responsibilities for the prudent
      administration of justice. The possibility of a disruption of trial

                                          4
      proceedings may be diminished, however, if a defendant has had
      standby counsel and requests that the standby counsel represent him. If
      an examination of the record reveals that a trial court has abused its
      discretion in denying a post-waiver request for counsel during trial, it is
      a structural Sixth Amendment violation, and is not subject to a harmless
      error analysis on direct appeal.3


      Wright made a post-waiver request for counsel during voir dire when he stated,

“I got a right to an attorney. Still got a right to an attorney.”4 Wright

      3
        (Citations and punctuation omitted.) Tyner v. State, 334 Ga. App. 890, 894
(1) (780 SE2d 494) (2015), quoting Wilkerson v. State, 286 Ga. 201, 204 (2) (b) (686
SE2d 648) (2009).
      4
          The full conversation between the trial court and Wright is as follows:
-
        WRIGHT: Your Honor, I have not been able to have my motion to suppress
evidence. I don’t have nothing. I’m not prepared.
        THE COURT: But your time for motions is long past.
        WRIGHT: No, sir. This is suppress —
        THE COURT: There are no motions going to be heard now.
        WRIGHT: I don’t have no evidence. I don’t have no affirmative defense.
        THE COURT: Well, let me tell you what. That’s your problem. You want to
represent yourself. Here we are. And we’re going to pick a jury and proceed. Have
a seat.
        WRIGHT: (No response.)
        THE COURT: You hear me?
        WRIGHT: Well, I’m going to be silent for the rest of the proceedings then. I’m
not going to — I’m not going to pick the jury. You pick it.
        THE COURT: That’s up to you. Have a seat.
        WRIGHT: You can’t pick the jury. . . .
        THE COURT: Watch.

                                           5
argues that the trial court abused its discretion by failing to consider this a request for




        WRIGHT: You watch. You can hold me in contempt.
        THE COURT: Don’t —
        WRIGHT: It don’t matter to me, sir. I told you I’m not ready. I just told you
that. I don’t have what I need.
        THE COURT: Don’t make any more comments to me of that nature.
        WRIGHT: I’m going to make more comments.
        THE COURT: No, you’re not either.
        WRIGHT: I’m telling you I’m not ready. There ain’t nothing you can do but
send me back to the County jail. I know that, and you know that. I told you I’m not
ready. I’m not ready.
        THE COURT: The trial is going forward.
        WRIGHT: I am not ready. It’s not going to go forward. I’m not ready. I done
told you that. (Unintelligible.)
        THE COURT: We’re fixing to get down to it.
        WRIGHT: I told you I ain’t ready. I’ll say it in front of the jury. Don’t make no
difference. Going to be on the record that I told you I’m not ready. You going to be
— you supposed to be — you supposed to be impartial. I’m (unintelligible) —
        THE DEPUTY: You want to talk to him out of the presence of the potential
jurors, your Honor?
        THE COURT: Just leave him.
        WRIGHT: I asked him to recuse hisself (sic). I got a — I got a affidavit right
here right now. Motion to recuse. I got a constitutional right to freedom of speech.
You can’t make me shut up, man. You shut up. (Unintelligible.) It’s my constitutional
right. You want to revoke it, revoke it. Go on and put it on the record. Told you I ain’t
ready.
        I got a right to an attorney. Still got a right to an attorney. I’m going to make
motions whether you deny them, deny them on over, deny them on the record. . . .
        WRIGHT: The Court of Appeals going to see your impartial [sic] decisions.
Court of Appeals will see your impartial [sic] decisions, [be]cause I will bring them
forth on the record. She got to record everything said in the courtroom here. . . .

                                            6
counsel and to make inquires into whether Wright wanted assistance from the public

defender who was present during trial or to have him reappointed to represent Wright.

       The State maintains that this exchange was not sufficient to constitute a post-

waiver request for counsel. Considering this statement alone, we may have agreed

with this conclusion; however, the same day as this oral request, Wright filed a

handwritten “notice” with the trial court, which was accepted and bears the trial

judge’s signature. The document is styled a “Notice of Intent of Defense to Raise

Issue of Insanity or Mental Incompetence.” In the notice, Wright stated that he was

giving notice that he intended to seek an insanity defense, requested “an evaluation,”

and asked for “Mr. Frankie W. Hicks to be appointed as counsel.” The request was

filed with the court after a continuance for lunch. At that time, voir dire (during which

Wright had made the oral request) and opening statements were completed, and the

State’s first witness had testified. The State would go on to call 12 more witnesses

after the notice was filed. Nevertheless, there is no indication that the trial court ruled

on Wright’s written or oral request for reappointment of counsel.




                                            7
       Wright contends that this constituted an abuse of discretion and structural error,

requiring reversal.5 We agree. We are mindful of the record, which shows that Wright

was antagonistic toward his appointed attorneys prior to trial and during post-trial

proceeding, and he filed multiple pro se motions prior to trial. Nevertheless, failure

to appoint counsel post-waiver may constitute structural error, which can never be

harmless,6 and a trial court’s failure to exercise its discretion is in itself an abuse of

discretion.7 Although Wright did not request a ruling on his written motion for

reappointment for counsel,8 it was the second request for reappointment made by


       5
           See Tyner, 334 Ga. App. at 894 (1). See also Wilkerson, 286 Ga. at 204 (2)
(b).
       6
           See Tyner, 334 Ga. App. at 895-896 (1).
       7
         See, e.g., Gresham v. State, 281 Ga. App. 116, 117 (635 SE2d 316) (2006)
(holding an abuse of discretion occurred when the court failed to exercise discretion
as to admission of evidence based on an erroneous finding that a non-applicable
statute prohibited said admission).
       8
        See Brooks v. State, 309 Ga. 630, 638 (3) (847 SE2d 555) (2020) (“It is the
duty of counsel to obtain a ruling on his motions or objections,” and failure to do so
will result in waiver for purposes of appeal.”). Cf. Wilkerson, 286 Ga. at 206-207 (2)
(applying the premise of waiver for failure to object in a case involving waiver of
counsel and an erroneous statement of law by the trial court during a hearing pursuant
to Faretta v. California, 422 U. S. 806, 835 (95 SCt 2525, 45 LE2d 562) (1975));
Kelly v. State, 344 Ga. App. 433 (810 SE2d 197) (2018) (“a party may not fail to
object to an erroneous ruling or statement of a trial court and then attack that ruling
on appeal”) (punctuation omitted).

                                            8
Wright at that point. Most of the trial remained to be conducted, and the trial court’s

failure to consider and rule on the motion was error. Accordingly, the judgment of

conviction is reversed.

       2. Wright also argues that the trial court erred by refusing his request to give

a charge to the jury on his defense of insanity. Our review of the record reveals no

testimony or evidence supporting an inference that Wright lacked the capacity to

distinguish right from wrong or was laboring under a mental disease, injury, or

deficiency such that he could not resist committing a crime.9 Nevertheless, based on

our conclusion in Division 1, we need not address this argument. Upon retrial, the

decision to instruct the jury on this issue would depend upon the evidence presented

at that time.

       Judgment reversed. McFadden, C. J., and Hodges, J., concur.




       9
           See OCGA §§ 16-3-2, 16-3-3.

                                           9